Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-17-00197-CV

                                Francisco SANCHEZ, Jr.,
                                        Appellant

                                            v.

                     TEXAS A&M UNIVERSITY-SAN ANTONIO,
                                  Appellee

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-CI-06141
                       Honorable Karen H. Pozza, Judge Presiding

         BEFORE JUSTICE ANGELINI, JUSTICE CHAPA, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. We ORDER that appellee recover its costs of this appeal from appellant.

      SIGNED December 12, 2018.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice